Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 04 May 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2021 has been entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

300 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the instant case, claim 298 recites providing a labeled subset of droplets wherein each droplet within the subset contains an agent for detecting the target nucleic acid, and an unlabeled subset of droplets wherein each droplet within the subset does not contain said agent for detecting the target nucleic acid.
Claim 300, which depends from claim 298, recites the method provides the droplets comprise a labeled subset of droplets wherein each droplet within the subset contains an agent for detecting the target nucleic acid, and an unlabeled subset of droplets wherein each droplet within the subset does not contain said agent for detecting the target nucleic acid in item (15). Therefore, item (15) of claim 300 is not considered further limiting of the claim 298. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Pollack et al.
Claims 285-289 and 313 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US20080053205).

	Pollack et al. disclose methods of nucleic acid analysis comprising using a droplet actuator that comprising an electrowetting assembly comprising two plates, wherein one or 
Pollack et al. teach their device is used for parallel amplification of a plurality of amplification-ready droplets (e.g. para 0055, pg. 5; A droplet including the nucleic acid template may be combined with amplification reagents to provide an amplification-ready droplet, e.g., combined with PCR reagents to yield a PCR-ready droplet as in para 0068, pg. 6; para 0073, pg. 6; para 0099-0100, pg. 9). 
Furthermore, Pollack et al. teach quantification of amplified nucleic acids with droplets by detection of fluorescent signal (e.g. para 0091-0092, pg. 9; para 0100, pg. 9).
 Furthermore, Pollack et al. teach parallel analysis in droplets of 2-12 or more different analytes in different droplets (e.g. para 0330-0333, pg. 28-29; cells in different droplets as in para 0369, pg. 32; Fig. 16A and 16B).
 Therefore, Pollack et al. render obvious the limitations: An automated nucleic acid amplification method which comprises the following steps: (a) providing an electrowetting-based device; (b) providing at least two droplets on said electrowetting-based device, wherein each droplet comprises primers that anneal to a target nucleic acid, wherein the at least two droplets each comprise a different target nucleic acid; (c) amplifying the target nucleic acid in each said droplet in parallel; ( d) quantitating the amplified target nucleic acid in at least one droplet as required by claim 285.
 Regarding the requirements of obtaining a desired amount of target nucleic acid and recovering a droplet for further analysis as required by claim 285:

 In another embodiment, Pollack et al. teach transporting a droplet comprising amplified target nucleic acid for further processing, such as cloning (e.g. para 0155, pg. 14; para 0139-0141, pg. 13).
Furthermore, Pollack et al. also teach the droplet operations of their droplet actuator include transporting a droplet out of the device (e.g. the droplet operations may include one or more of the following:… disposing of a droplet; transporting a droplet out of a droplet microactuator; other droplet operations described herein as in para 0080,pg. 7; para 0151,pg. 14; para 0312,pg. 27).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Pollack et al. comprising amplification of target nucleic acid in droplets in parallel to include allowing the amplification to continue until a desired quantity is detected as taught in one embodiment of Pollack et al.  and to include obtaining such droplets comprising amplified target nucleic acid for further processing, such as cloning as taught in another embodiment of Pollack et al. wherein the obtaining comprises transporting  the droplet out of the droplet actuator as taught in another embodiment of Pollack et al. because these are particular known techniques recognized as part 
Therefore, these combined teachings of Pollack et al. render obvious the limitation: (e) after a desired amount of the target nucleic acid has been obtained in at least one droplet recovering said at least one droplet from said electrowetting-based device (e.g. transporting droplet out of droplet actuator as in para 0080,pg. 7; para 0151, pg. 14; para 0312,pg. 27) for further analyzing or processing of said at least one droplet as required by claim 285.	
Furthermore, Pollack et al. renders obvious the limitations:
 (2) (e.g. target nucleic acid as in para 0055, pg. 5); 
(3) and (6) (e.g. electrowetting assembly comprising two plates, wherein one or both comprising an array of electrodes, i.e. monoplanar or biplanar configuration of parallel arrays of electrodes as in para 0377, pg. 32); 
 (7) (e.g. heating elements as in para 0460-0462, pg. 41; detection regions as in para 0472, pg. 42); 
(8) (e.g. hot start PCR as in para 0126,pg. 12);
(9) (e.g. isothermal amplification as in para 0068, pg. 6; para 0136, pg. 13);
(10) (e.g. thermal cycling as in para 0093-0097,pg. 9);
(11) (e.g. amplification protocols as in para 0135,pg. 12-13);
 (12), (13), (15) (e.g. amplification with labeled and unlabeled primers as in para 0080, pg. 7; detection by fluorescent signal as in para 0091-0092, pg. 9);
 (16) and (17)(e.g. detection by fluorescent signal as in para 0091, pg. 9; real-time analysis as in para 0100-0101,pg. 9);
claim 286.
Furthermore, Pollack et al. render obvious the limitation: wherein: (6) the electrowetting-based device comprises the planar configuration of electrodes that effects electrowetting-mediated droplet manipulations, wherein: said electrowetting-based device comprises electrodes, wherein said electrodes are square (e.g. electrodes 1203 and 1303 as in para 0355,pg. 30; para 0361,pg. 31; Fig. 12, 13 and 16B) or irregularly shaped (e.g. branched as in para 0436,pg. 39) as required by claim 287.
Furthermore, Pollack et al. render obvious the limitation: wherein: (7) the electrowetting-based device comprises or is in contact with the at least one heating element and the at least one detection zone, wherein: (ii) (contact heater as in para 0452, pg. 40); (iii) (e.g. detection by fluorescent signal as in para 0091, pg. 9);(v) and (vii) (detection zone as in para 0086-0087,pg. 8) as required by claim 288.
 Regarding claim 289:
Pollack et al. teach target amplification with labeled and unlabeled primers and analysis of resulting products as well as detection with different fluorescent and non-fluorescent dyes (e.g. para 0080, pg. 7; detection and quantification of amplified product as in para 0086-0092, pg. 8- 9).
Therefore, the teaching of Pollack et al. renders obvious options (i)-(iii) as recited in claim 289. 
Furthermore, as Pollack et al. teach a three-step amplification protocol (e.g. para 0093-0097, pg. 9), the combined teachings of Pollack et al. render obvious claim 313.


Pollack et al. and Bielas et al.
Claims 297-306, 309 and 310 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US20080053205) in view of Bielas et al. (US20150133312).

Claims 311 and 312 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US20080053205) , as applied to claims 285-289 and 313 above, and further in view of Bielas et al. (US20150133312).

	Pollack et al. disclose methods of nucleic acid analysis comprising using a droplet actuator that comprising an electrowetting assembly comprising two plates, wherein one or both comprising an array of electrodes, i.e. monoplanar or biplanar configuration of parallel arrays of electrodes (e.g. para 0375-0377, pg. 32).
Pollack et al. teach their device is used for parallel amplification of a plurality of amplification-ready droplets (e.g. para 0055, pg. 5; A droplet including the nucleic acid template may be combined with amplification reagents to provide an amplification-ready droplet, e.g., combined with PCR reagents to yield a PCR-ready droplet as in para 0068, pg. 6; para 0073, pg. 6; para 0099-0100, pg. 9). Furthermore, Pollack et al. teach quantification of amplified nucleic acids with droplets by detection of fluorescent signal (e.g. para 0091-0092, pg. 9; para 0100, pg. 9).
 Therefore, Pollack et al. render obvious the limitations: An automated nucleic acid amplification method which comprises the following steps: (a) providing an electrowetting-based device, optionally wherein said electrowetting-based device comprises a bi planar configuration of parallel arrays of electrodes to effect electrowetting-mediated droplet claim 297.
Furthermore, Pollack et al. teach methods comprising amplification over a sufficient number of cycles to yield a desired level of signal upon detection (e.g. para 0086, pg. 8).
 Therefore, the teaching of Pollack renders obvious the limitation: (e) determining a number of amplification cycles for a desired amount of the target nucleic acid using the quantitating of the amplified target nucleic acid in the at least one droplet as required by claim 297.
Regarding claim 298:
It is also noted that Pollack et al. teach providing a plurality of labeled or unlabeled primers for the amplification reaction, wherein these population are provided in low enough concentrations to avoid amplification errors, such as mispriming and generation of non-specific product. Furthermore, Pollack et al. teach these amplification parameters are used in droplet operations of user’s choice, including transporting a selected droplet out of their device (e.g. the invention includes a droplet microactuator including a droplet thereon including labeled and/or unlabeled-primers at a low enough concentration to reduce or eliminate-mispriming and accumulation of non-specific product and a high enough concentration to avoid exhaustion of primer prior to completion of the amplification reaction… the invention includes a method of conducting droplet operations on or otherwise manipulating any of the droplets described in this section using the droplet microactuator, device, and/or system. For example, the droplet 
Furthermore, Pollack et al. teach target detection and quantification of amplified products with different fluorescent and non-fluorescent dyes (e.g. para 0080, pg. 7; detection and quantification of amplified product as in para 0086-0092, pg. 8- 9).
Therefore, Pollack et al. render obvious the limitations: An automated nucleic acid amplification method which comprises the following steps: (a) providing an electrowetting-based device; (b) providing a plurality of droplets on said electrowetting-based device, wherein each droplet comprises primers that anneal to a target nucleic acid, wherein said plurality of droplets comprises a labeled subset of droplets wherein each droplet within the subset contains an agent for detecting the target nucleic acid (i.e. a population of primers that comprise a label), and an unlabeled subset of droplets wherein each droplet within the subset does not contain said agent for detecting the target nucleic acid(i.e. a population of primers that do not comprise a label); (c) amplifying the target nucleic acid in each said droplet in parallel; (d) quantitating the amplified target nucleic acid in at least one droplet of the labeled subset of droplets as required by claim 298.
Furthermore, Pollack et al. renders obvious the limitations:
 (2) (e.g. target nucleic acid as in para 0055, pg. 5); 
(5) (e.g. electrowetting assembly comprising two plates, wherein one or both comprising an array of electrodes, i.e. monoplanar or biplanar configuration of parallel arrays of electrodes as in para 0377, pg. 32); 

(7) (e.g. hot start PCR as in para 0126, pg. 12);
(8) (e.g. isothermal amplification as in para 0068, pg. 6; para 0136, pg. 13);
(9) (e.g. thermal cycling as in para 0093-0097, pg. 9);
(10) (e.g. amplification protocols as in para 0135, pg. 12-13);
(11) (e.g. three step amplification protocol as in para 0093-0097, pg. 9);
(12)-(15) (e.g. para 0080, pg. 7; detection by fluorescent signal as in para 0091-0092, pg. 9);
 (16) and (17)(e.g. detection by fluorescent signal as in para 0091, pg. 9; real-time analysis as in para 0100-0101,pg. 9);
(19) (e.g. single copy as in para 0055, pg. 5) as required by claims 299 and 300.

Furthermore, Pollack et al. render obvious the limitation: said electrowetting-based device comprises electrodes, wherein said electrodes are square (e.g. electrodes 1203 and 1303 as in para 0355,pg. 30; para 0361,pg. 31; Fig. 12, 13 and 16B) or irregularly shaped (e.g. branched as in para 0436,pg. 39) as required by claims 301 and 302.
Furthermore, Pollack et al. render obvious the limitation:
(ii) (contact heater as in para 0452, pg. 40); (iii) (e.g. detection by fluorescent signal as in para 0091, pg. 9);(v) and (vii) (detection zone as in para 0086-0087,pg. 8) as required by claims 303 and 304.
 Regarding claims 305 and 306:

Therefore, the teaching of Pollack et al. renders obvious options (i)-(iii) as recited in claims 305 and 306.
Regarding the limitations: (f) recovering at least one other droplet from said electrowetting-based device for further analyzing or processing after the number of amplification cycles once the desired amount of the target nucleic acid has been obtained in said at least one other droplet, wherein said method avoids overamplification bias in the amplified target nucleic acid in the at least one other droplet as required by claim 297:
Regarding the limitations: (e) recovering at least one droplet from said electrowetting-based device from the unlabeled subset of droplets for further analyzing or processing once a desired amount of the target nucleic acid has been obtained in said at least one droplet in the labeled subset of droplets, wherein quantitating the amplified target nucleic acid in the at least one droplet of the labeled subset of droplets avoids overamplification bias in the amplified target nucleic acid of at least one droplet in the unlabeled subset of droplets as required by claim 298:
Pollack et al. teach an embodiment comprising programming their devices to continue amplification until detection of a desired level of signal (e.g. para 0086, pg. 8), which indicates the quantity of amplified nucleic acid (e.g. para 0091, pg. 9). Furthermore, Pollack discloses 
 In another embodiment, Pollack et al. teach transporting a droplet comprising amplified target nucleic acid for further processing, such as cloning (e.g. para 0155, pg. 14; para 0139-0141, pg. 13).
Furthermore, Pollack et al. also teach the droplet operations of their droplet actuator include transporting a droplet out of the device (e.g. the droplet operations may include one or more of the following:… disposing of a droplet; transporting a droplet out of a droplet microactuator; other droplet operations described herein as in para 0080,pg. 7; para 0151,pg. 14; para 0312,pg. 27).
Furthermore, Pollack et al. teach parallel analysis of 2-12 or more different analytes in different droplets (e.g. para 0330-0333, pg. 28-29; cells in different droplets as in para 0369, pg. 32; Fig. 16A and 16B).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Pollack et al. comprising parallel analysis of different analytes in different droplets to include allowing the amplification to continue until a desired quantity is detected as taught in one embodiment of Pollack et al.  and to include obtaining such droplets comprising amplified target nucleic acid for further processing, such as cloning as taught in another embodiment of Pollack et al. wherein the obtaining comprises transporting the droplet out of the droplet actuator as taught in another embodiment of Pollack et al. because these are particular known techniques recognized as part 
Therefore, these combined teachings of Pollack et al. render obvious the limitation: (f) recovering (i.e. transporting a droplet out of the device) at least one other droplet from said electrowetting-based device for further analyzing or processing after the number of amplification cycles once the desired amount of the target nucleic acid has been obtained in said at least one other droplet as required by claim 297.
Furthermore, as Pollack et al. teach monitoring amplification using a population of labeled primers (e.g. para 0080, pg. 7; para 0099-0121,pg. 9-11), they render obvious the limitation:  (e) recovering (i.e. transporting a droplet out of the device) at least one droplet from said electrowetting-based device from the unlabeled subset of droplets for further analyzing or processing once a desired amount of the target nucleic acid has been obtained in said at least one droplet in the labeled subset of droplets as required by claim 298.
Regarding the limitation: wherein said method avoids overamplification bias in the amplified target nucleic acid as recited in claim 297:
Regarding the limitation: wherein quantitating the amplified target nucleic acid in the at least one droplet of the labeled subset of droplets avoids overamplification bias in the amplified target nucleic acid of at least one droplet in the unlabeled subset of droplets as recited in claim 298:
The instant specification discloses avoiding overamplification bias comprises “monitoring the amount of target nucleic acid present within any of said droplets allows for 
As noted above, Pollack et al. teach an embodiment comprising programming their devices to continue amplification until detection of a desired level of signal (e.g. para 0086, pg. 8), which indicates the quantity of amplified nucleic acid (e.g. para 0091, pg. 9). Furthermore, Pollack discloses several parameters that are optimized to facilitate monitoring amplification of target nucleic acid to yield desired results (e.g. para 0099-0121, pg. 9-11).
 It is further noted that Pollack et al. teach providing a plurality of labeled or unlabeled primers for the amplification reaction, wherein these population are provided in low enough concentrations to avoid amplification errors, such as mispriming and generation of non-specific product. Furthermore, Pollack et al. teach these amplification parameters are used in droplet operations of user’s choice, including transporting a selected droplet out of their device (e.g. the invention includes a droplet microactuator including a droplet thereon including labeled and/or unlabeled-primers at a low enough concentration to reduce or eliminate-mispriming and accumulation of non-specific product and a high enough concentration to avoid exhaustion of primer prior to completion of the amplification reaction… the invention includes a method of conducting droplet operations on or otherwise manipulating any of the droplets described in this section using the droplet microactuator, device, and/or system. For example, the droplet operation may include one of more the following: …disposing of a droplet; transporting a droplet out of a droplet microactuator as in para 0080, pg. 7).
Pollack et al. do not expressly teach optimization of amplification parameters to avoid overamplification bias as required by claims 297 and 298.

Therefore, as both Pollack et al. and Bielas et al. disclose amplification methods comprising optimizing primer concentrations, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Pollack et al. comprising amplification of target nucleic acid using varying concentrations of labeled or unlabeled primers  and to include the method of absolute quantification of target nucleic acid comprising mutations, wherein the method comprises providing low primer concentrations to minimize amplification bias as taught by Bielas et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of an automated nucleic acid amplification method.
claims 297 and 298.
Furthermore, as Bielas et al. disclose methods of absolute quantification of target nucleic acid comprising mutations of interest, i.e. Digital Deletion Detection (e.g. para 0118,pg. 15), the combined teachings of Pollack et al. and Bielas et al. render obvious claims 309 and 310.
Regarding claims 311 and 312:
As noted above, Pollack et al. teach their device is used for parallel amplification of a plurality of amplification-ready droplets (e.g. para 0055, pg. 5; A droplet including the nucleic acid template may be combined with amplification reagents to provide an amplification-ready droplet, e.g., combined with PCR reagents to yield a PCR-ready droplet as in para 0068, pg. 6; para 0073, pg. 6; para 0099-0100, pg. 9). Furthermore, Pollack et al. teach quantification of amplified nucleic acids with droplets by detection of fluorescent signal (e.g. para 0091-0092, pg. 9; para 0100, pg. 9).
Furthermore, Pollack et al. teach parallel analysis of 2-12 or more different analytes in different droplets (e.g. para 0330-0333, pg. 28-29; cells in different droplets as in para 0369, pg. 32; Fig. 16A and 16B).
Furthermore, Pollack et al. teach target amplification with labeled and unlabeled primers and detection and quantification of amplified product with different fluorescent and non-fluorescent dyes (e.g. para 0080, pg. 7; para 0086-0092, pg. 8- 9).
 the invention includes a method of conducting droplet operations on or otherwise manipulating any of the droplets described in this section using the droplet microactuator, device, and/or system. For example, the droplet operation may include one of more the following: …disposing of a droplet; transporting a droplet out of a droplet microactuator as in para 0080, pg. 7).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Pollack et al. comprising parallel analysis of different analytes in different droplets to include amplification using either labeled or unlabeled primers as taught in one embodiment of Pollack et al.  and to include detecting and quantitating amplified product as taught in another embodiment of Pollack et al. wherein recovering comprises transporting the droplet out of the droplet actuator as taught in another embodiment of Pollack et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of an automated nucleic acid amplification method. 
claim 311.
 Furthermore, regarding the requirement of determining a first number of amplification cycles for a desired amount of a target nucleic acid using the quantitating of the amplified target nucleic acid in a droplet using the detection agent as recited in claim 311:
Pollack et al. teach an embodiment comprising programming their devices to continue amplification until detection of a desired level of signal (e.g. para 0086, pg. 8), which indicates the quantity of amplified nucleic acid (e.g. para 0091, pg. 9). Furthermore, Pollack discloses several parameters that are optimized to facilitate monitoring amplification of target nucleic acid to yield desired results (e.g. para 0099-0121, pg. 9-11).
Furthermore, as noted above, Pollack et al. and Bielas et al. teach it is known in the art to optimize amplification parameters to avoid amplification issues.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Pollack et al. comprising amplification of target nucleic acid using varying concentrations of labeled or unlabeled primers  and optimizing parameters to facilitate monitoring amplification of target nucleic acid to yield desired results to include optimization of amplification parameters as taught by Bielas et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of an automated nucleic acid amplification method.

Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Additionally, the requirement of determining a first number of amplification cycles for a desired amount of a target nucleic acid using the quantitating of the amplified target nucleic acid in a droplet using the detection agent is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, this requirement is not considered inventive.
 Therefore, the combined teachings of Pollack et al. and Bielas et al. render obvious claim 311.
 Furthermore, as Pollack et al. render obvious a method comprising parallel amplification of different droplets comprising different analytes, the combined teachings of Pollack et al. and Bielas et al. render obvious claim 312. 


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue that the teaching of Pollack et al. does not teach providing two droplets each comprising a different nucleic acid. This argument is not persuasive.
As noted in the current rejections, Pollack et al. teach parallel analysis of different analytes that are subject to amplification with labeled and unlabeled primers and detection of the amplification product.
Furthermore, the combined teachings of Pollack et al. and Bielas et al. render obvious the requirements of optimization of amplification parameters as required by the instant claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639